Citation Nr: 0026751	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for headaches due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1991.  He served in Southwest Asia from December 14, 1990 to 
May 21, 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that established service connection for 
headaches due to undiagnosed illness.  A notice of 
disagreement was received in January 1999.  A statement of 
the case was issued in January 2000.  A substantive appeal 
was received from the veteran in February 2000.  In August 
2000, a hearing was held before an Member of the Board via 
video-conference. 

The Board notes that also in appellate status at the time of 
the August 2000 hearing were claims of entitlement to service 
connection for memory loss and a skin disorder as undiagnosed 
illnesses.  However, during the hearing, the veteran withdrew 
his appeal with respect to these claims.  See 38 C.F.R. § 
20.204 (1999) (the transcript of the hearing meets the 
requirements for such withdrawal).


FINDING OF FACT

The veteran's service-connected headaches due to undiagnosed 
illness are manifested by headaches that occur at least once 
a month from the beginning of the appeal period, and which 
impair him functionally.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for the veteran's service connected headaches due to 
undiagnosed illness are met, from the beginning of the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for headaches due to undiagnosed 
illness is warranted.  The Board finds that the veteran has 
submitted evidence that is sufficient to justify a belief 
that this claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet.  App. 629 (1992).  All 
relevant evidence has been fully developed and, therefore, 
the VA's duty to assist the veteran has been satisfied. Id.

In the currently appealed December 1998 rating decision, 
service connection was established for headaches due to 
undiagnosed illness, based on a review of medical evidence 
which showed that the veteran complained of and was treated 
for chronic symptoms of headaches, with no clear diagnosis, 
beginning in 1991.  As noted above, the served in Southwest 
Asia theatre during the Persian Gulf War from December 14, 
1990 to May 21, 1991.

Based on the evidence of record, which will be discussed 
below, a 10 percent disability evaluation was assigned from 
November 2, 1994, the date Congress enacted the "Persian 
Gulf War Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has noted that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It has 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

With respect to this claim, the relevant evidence of record 
includes VA outpatient treatment records and VA examination 
reports, private medical records, and the veteran's testimony 
given during a August 2000 video-conference hearing before a 
member of the Board at the RO.  

In various statements received from the veteran and his 
spouse, dated from October 1995 to February 2000, they have 
indicated that the veteran suffers from headaches since 
serving in the Persian Gulf that have worsened as time has 
passed to the point of being daily, and that he has missed 
some work due to these headaches.  

The report of a February 1995 VA general medical examination 
reflects that the veteran complained of frequent headaches 
and was diagnosed with headaches of unknown etiology.  The 
report of an April 1996 VA examination reflects that the 
veteran complained of constant headaches from the back of the 
neck to the frontal region of the forehead, beginning in 
1991.  He was again diagnosed with headaches of unknown 
etiology.  

During a January 1998 psychiatric examination, the veteran 
complained of recurrent headaches since returning from the 
Persian Gulf, and a diagnosis of same was noted in the 
examination report.  During a January 1998 VA general 
examination, the veteran again complained of headaches since 
his discharge from service, noting that they have gradually 
worsened.  He noted that he would experience headaches for a 
month and then have none for a month, but currently they 
would be present for two weeks and then gone for two weeks.  

On August 1, 1998, the veteran was seen by Paul Orr, M.D., 
who determined that the veteran was unable to perform his 
duties as a telephone operator that day due to a headache 
which started that morning.  The veteran was diagnosed with 
probable migraine type syndrome at the time.  It appears that 
the veteran also missed work the next day.  

In January 1999 statements from two of the veteran's 
coworkers were received, in which they note that they have 
witnessed the veteran suffering from, and taking medication 
for, headaches while working.  A January 1999 letter from a 
representative (secretary) of the veteran's union indicates 
that because of a strict attendance policy of the veteran's 
employer (a phone company), the veteran is forced to work 
even when the pain (due to "health problems") makes work 
unbearable.

VA outpatient treatment records reflect that the veteran 
presented in March 1999 complaining of continued, persistent 
headaches.  A computerized tomography (CT) scan of the head 
taken the day before was negative.   

A VA neurological examination was accomplished in April 1999, 
the report of which noted that the veteran was then working 
for a telephone company and was going to school.  He noted 
that he was having difficulty concentrating due to headaches, 
and feared doing certain work due to the medications he was 
taking for headaches.  He related that he missed work due to 
"medical disabilities," and feared losing his job due to 
headaches.  The veteran pointed out that headaches started in 
1991, and were nagging, but that they progressed and are 
continuous.  He noted intermittent fleeting relief, although 
not total, with medication.  He noted that on severe days, 
headaches render him bedfast.  Clinical examination was 
normal, with cranial nerves intact.  The veteran was 
diagnosed with headaches, not otherwise specified, due to 
undiagnosed illness.  

VA outpatient treatment records further reflect that the 
veteran was seen in June 1999 complaining of daily headaches.  
It was noted that a review of the CT scan suggested that 
there was no intracranial etiology for the headaches, and the 
impression noted was generalized headache without significant 
symptomatology of intracranial pathology.  

A magnetic resonance imaging (MRI) study performed in August 
1999 was negative and a cause for the veteran's headaches 
could not be identified.  VA medical records also reflect 
that the veteran was seen at the neurology clinic in November 
1998, at which time he reiterated that headaches were at 
first intermittent (after service), but that over the years 
have become a daily occurrence.  He described them as 
throbbing in nature and almost always present upon awakening.  
An  electroencephalogram (EEG) study was performed and was 
normal in waking and drowsiness, showing no evidence of focal 
abnormality or epileptiform activity.  

The veteran presented at the clinic in January 2000 with 
continued complaints of daily headaches, described as and 
aching type pain or fairly typical bifrontal migraine 
headache.  It was noted that medication was prescribed in 
November 1999 and that he was then put on a trial medication 
to be taken upon the onset of severe throbbing headaches.  

The veteran was again seen at the clinic for a follow up 
appointment in April 2000, at which time he related that he 
continued to have recurrent headaches.  The veteran also 
noted that he had missed work the previous week due to head 
pain.  It was noted that medication had been essentially 
ineffective.  

Finally, a video-conference hearing was held before a Member 
of the Board in August 2000, during which the veteran's 
spouse testified that the veteran experiences daily 
headaches, that he sleeps excessively, is irritable (to 
include angry outbursts), and has to use vacation time when 
headaches occur, as opposed to taking unexcused absence from 
work.  The veteran testified that three to four times a year 
he receives shots for his headaches which cause him to miss 
three days of work each time, and that he exhausts all of his 
vacation time due to headaches.  He pointed out that he 
worked for a phone company as an outside plant technician, 
and that he misses meals due to his headaches.  The veteran 
testified that his headaches vary in intensity, and that 
while sometimes medication dulls them to the point that he 
does not notice them, at other times medication does not 
help.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4. Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (1999).  

As noted above the veteran's service connected headaches due 
to undiagnosed illness have been rated as 10 percent 
disabling since November 1994.  This disability is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999) 
(migraine headaches) by analogy.  38 C.F.R. § 4.20 (1999).  A 
10 percent evaluation is warranted with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; a 30 percent evaluation is warranted 
for headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months; and a 50 percent is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Taking into account the medical evidence set out above, the 
Board finds that a 30 percent disability evaluation is 
warranted for the veteran's service-connected headaches due 
to undiagnosed illness.  The Board finds that the veteran's 
complaints of headaches throughout the course of this appeal, 
as reflected in the various medical reports and statements 
(to include his testimony during the August 2000 hearing), 
support a belief that he incurs headaches at least once a 
month, and that these headaches impair him functionally.  

The Board notes that consideration was given to a 50 percent 
disability evaluation under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999), however, the evidence does not demonstrate 
that the veteran's headaches are characterized by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, as would be 
necessary for such a rating under that code.  

The Board has no doubt that the veteran has missed some work 
due to his headaches, but notes that he is nevertheless 
employed, and has been with the same company for at least the 
last three years, as noted in examination reports and the 
testimony presented during the August 2000 hearing.  As such, 
despite apparent contentions to the contrary, the Board 
simply does not find that the veteran's headaches due to 
undiagnosed illness result in severe economic inadaptability.  

With respect to the apparent contentions, as testified to 
during the recent hearing, that the service-connected 
headaches are manifested by a loss of appetite and sleep 
difficulty, the Board notes that these contentions are not 
medically supported by the record, and that in any event, 
service connection dysthymic disorder claimed as fatigue, 
loss of appetite, and sleep problems due to undiagnosed 
illness, has previously been established.  For both of these 
reasons, such conditions or manifestations are not for 
consideration in assigning a disability evaluation for the 
service-connected headaches due to undiagnosed illness.  See 
38 C.F.R. § 4.14 (1999).  

Finally, the Board has reviewed the entire record and finds 
that a 30 percent evaluation under Diagnostic Code 8100 
reflects the most disabling the headaches due to undiagnosed 
illness have been since the effective date of service 
connection for this disability, which is the beginning of the 
appeal period.  Thus, the Board has concluded that a staged 
rating is not warranted. Fenderson, supra.



ORDER

Entitlement to a 30 percent rating for headaches due to 
undiagnosed illness from the beginning of the appeal period, 
is granted, subject to the regulations governing payment of 
monetary benefits.



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

